Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 

Response to Communication(s)
2.	This office action is in response to the Application filed on October 16, 2019 and January 8, 2020. Claims 1-14 are presented in the application for examination.
	
Information Disclosure Statement
3. 	The information disclosure statements filed 12/19/2019, 03/31/2020, 07/22/2020, 08/12/2020 and 08/25/2020 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has been considered and placed in the application file.

Specification
4. 	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
5.	Claims 1, 5 and 8-14 are objected to because of the following informalities:

- Regarding claim 1, line 7, the limitation “the system” should be changed to -- a system --; since it has not been previously defined or disclosed. 
Same objection’ reason for limitation “the system” in claim 13, line 2 as being not disclosed before itself. Therefore claims 1 and 13 are not clear.
Appropriate correction is required to avoid lack of antecedent basis (bases).

- In regard to claim 5, line 1, limitation “a first split” should be changed to -- the first split --; since it has been already defined in claim 1. 
Same objection’s reasons applied for claim 8, line 1; claim 9, line 1; claim 10, line 1; claim 11, line 1; claim 12, line 1 for the limitation “first split”; since it has been already defined in claim 1.

- Regarding claim 13, line 8, the claim is vague and unclear with the end period (.) after the expression “the functionalities”; and where in line 9, the claim is vague and indefinite because it must end with ‘a period’ for a clearly state. Therefore, the sentence is unclear completed or not. Examiner interpret the claim as -- the functionalities providing -- and -- for moving cell. -- for the purpose of further examination on the merits.

- In regard to claim 1, line 7, the claim attempt to define “wherein the system is able to provide different splits ...”. The optional expression “is able to” used in claim 1 is not a positive recited claimed limitation (e.g. only suggest or ability to perform); therefore, the following 
Same objection’s reason for suggested limitation “is able to” or “is enabled to” in claim 13, line 8; and claim 14, lines 5 and 9.

Appropriate corrections are required.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6. 	Claims 1, 4 and 13 are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Barbieri et al. (U.S. 9,998,310; hereinafter refer as “Barbieri”).

	- In regard to claim 1, Barbieri discloses for the method for providing Radio Access Network ‘RAN’ dynamic functional splits (for example see col. 46, lines 15-20: for different possible partitioning options for embodiments of a distributed RAN. Different functional splits , e.g. dynamic splits, between BBU and RRU may be considered, that is, specific functions of the protocol stack 2100 may be carried out by either the BBU or RRU depending on the design), which comprises
for example see col. 44, lines 59-62: for optimizing user selection [user for the RAN] and PDCCH candidates which both control the CCEs. Similarly, the PUSCH scheduler may try to minimize the number of non-consecutive blocks of non-empty), a first split of different functionalities between a central Unit ‘CU’ and a Distributed Unit ‘DU’ (for example see col. 46, line 61 through col. 47, line 8: for decision of moving a function, e.g. different functionalities, from at least one RRU to the BBU or vice-versa may be taken by the BBU or a different centralized unit [splitting from centralized using and distributed RRU], and may require suitable signaling of the change and associated parameters over the fronthaul with the RRU is split [distributed RRU] between the DFT/IDFT 2140 and the modulate/demodulate block 2170 so that the RRUb 2134 includes the RF functions 2110, the filtering also figure 2 for central unit element 202 and the distributed units element 230 as remote radio units), the functionalities including a Radio Resource Controller ‘RRC’, a Packet Data Convergence Protocol ‘PDCP’, a Radio Link Control ‘RLC’ (for example see col. 46, lines 35-39: for the split of functions between RRU and BBU may be static, that is, functional split has to be designed in advance and RRU and BBU may have to be equipped with special modules to support specific functions with col. 10, lines 57-64, for RAN stack functions 470 may include other functionality, such as layers corresponding to a network layer, a transport layer, and/or a session layer. Continuing to use the E-UTRAN as an example, the RAN stack functions module 470 may also include one or more of the radio link control (RLC) layer, the packet data convergence protocol (PDCP) layer, and the radio resources control (RRC) layer); a Medium Access control ‘MAC’, a Physical Layer ‘PHY’, and a Radio Frequency Unit ‘RF’ (for example see col. 42, lines 3-9: for the RAN protocol uses an Evolved Universal Terrestrial Radio Access Network (E-UTRAN), the first-level protocol uses an Evolved Universal Terrestrial Radio Access (E-UTRA) physical-layer (PHY) protocol, and the second-level protocol uses an E-UTRA medium access control (MAC) protocol); and 
wherein the system is able to provide different splits of the functionalities based on factors such as user count (for example see col. 44, lines 36-40: for parameters of the RAN include frequency-domain allocation size, modulation and coding schemes, number of users [user count], number of grants, pattern of usable subframes, anticipation of the scheduling with respect to the time index), fronthaul capacity, fronthaul usage, required baseband processing capacity (for example see col. 44, lines 28-33: for indicator of fronthaul link quality may be determined based, at least in part, on a latency of the fronthaul link, a bandwidth of the fronthaul link, e.g. fronthaul capacity, errors on the fronthaul link, undelivered packets on the fronthaul link, out-of-order packets on the fronthaul link, e.g. fronthaul usage parameters based on errors and packet of the link, BBU buffer overruns, BBU buffer underruns, e.g. baseband unit processing means), and latency (for example see col. 42, lines 56-59: for an embodiment of managing fronthaul latency in a distributed RAN. The flowchart describes a method 1900 to manage latency on the fronthaul link).

	- Regarding claim 4, in addition to features in base claim 1 (see rationales pertaining the rejection of base claim 1 discussed above), Barbieri further discloses for the low PHY and the high PHY (for example see col. 9, line 63 through col. 10, line 3: for One low-level PHY function module 420 may support one or more RF function modules 410 and may be co-located with its associated RF functions modules 410. The low-level PHY function 420 with an associated RF function 410 may be referred to as an access point. The exact split between the low-level PHY functions 420 and the high-level PHY functions 440 may vary between RAN architectures).

	- Regarding claim 13, Barbieri discloses for a non-transitory computer-readable medium containing instructions for providing Radio Access Network ‘RAN’ dynamic functional splits (for example see col. 46, lines 15-20: for different possible partitioning options for embodiments of a distributed RAN. Different functional splits , e.g. dynamic splits, between BBU and RRU may be considered, that is, specific functions of the protocol stack 2100 may be carried out by either the BBU or RRU depending on the design), when executed, cause the system to perform steps comprising: 
determining, by a user for a RAN (for example see col. 44, lines 59-62: for optimizing user selection [user for the RAN] and PDCCH candidates which both control the CCEs. Similarly, the PUSCH scheduler may try to minimize the number of non-consecutive blocks of non-empty), a first split of different functionalities between a central Unit ‘CU’ and a Distributed Unit ‘DU’ (for example see col. 46, line 61 through col. 47, line 8: for decision of moving a function, e.g. different functionalities, from at least one RRU to the BBU or vice-versa may be taken by the BBU or a different centralized unit [splitting from centralized using and distributed RRU], and may require suitable signaling of the change and associated parameters over the fronthaul with the RRU is split [distributed RRU] between the DFT/IDFT 2140 and the modulate/demodulate block 2170 so that the RRUb 2134 includes the RF functions 2110, the filtering also figure 2 for central unit element 202 and the distributed units element 230 as remote radio units), the functionalities including a Radio Resource Controller ‘RRC’, a Packet Data Convergence Protocol ‘PDCP’, a Radio Link Control ‘RLC’ (for example see col. 46, lines 35-39: for the split of functions between RRU and BBU may be static, that is, functional split has to be designed in advance and RRU and BBU may have to be equipped with special modules to support specific functions with col. 10, lines 57-64, for RAN stack functions 470 may include other functionality, such as layers corresponding to a network layer, a transport layer, and/or a session layer. Continuing to use the E-UTRAN as an example, the RAN stack functions module 470 may also include one or more of the radio link control (RLC) layer, the packet data convergence protocol (PDCP) layer, and the radio resources control (RRC) layer); a Medium Access control ‘MAC’, a Physical Layer ‘PHY’, and a Radio Frequency Unit ‘RF’ (for example see col. 42, lines 3-9: for the RAN protocol uses an Evolved Universal Terrestrial Radio Access Network (E-UTRAN), the first-level protocol uses an Evolved Universal Terrestrial Radio Access (E-UTRA) physical-layer (PHY) protocol, and the second-level protocol uses an E-UTRA medium access control (MAC) protocol); and 
wherein the system is able to provide different splits of the functionalities providing neighbor relations for moving cells (for example see col. 44, lines 36-40: for parameters of the RAN include frequency-domain allocation size, modulation and coding schemes, number of users, e.g. user count, number of grants, pattern of usable subframes, anticipation of the scheduling with respect to the time index; and col. 51, lines 15-21: for orchestration layer 2320 assigns resources to the running BBUs 2360, 2361, performs handovers of terminals among BBUs 2360, 2361, e.g. moving to neighboring cell, controls scheduling parameters of the BBUs 2360, 2361, and performs other tasks. These operations may be triggered by resource usage, radio traffic, radio conditions, interference conditions, and the like).

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 


7.	Claims 2-3 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Barbieri et al. (U.S. 9,998,310) in view of Sirotkin et al. (WO 2018/031057, cited by the applicants; hereinafter ‘Sirotkin’).

	- In regard to claim 2, in addition to features in base claim 1 (see rationales pertaining the rejection of base claim 1 discussed above), Barbieri discloses for the radio network as in part 5 above of this office action; but fails to explicitly disclose for the RLC which comprises ‘a high RLC and a low RLC’. However, such limitation lacks thereof from Barbieri reference is well known and disclosed by Sirotkin.
In an analogous art, Sirotkin discloses the method for providing a virtualized RAN (for example see Abstract) and teaches the RLC comprises a high RLC and a low RLC (for example see pages 6-7, para 22 for divide a base station into 9 functional blocks — Radio Resource Control (RRC), Packet Data Convergence Protocol (PDCP), tow Radio Link Control (RLC), high RLC, low Media Access Control (MAC), high MAC, low Physical layer (PHY), high PHY, and Radio Frequency (RF). options may be created to assign the 9 functional blocks into a central unit (ULNRBS) and a distributed unit (LLNRBS)).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify Barbieri’ invention with the teaching of Sirotkin for the purpose of moving RAN network functions between the central unit and the distribution unit (Sirotkin: page 8, para 24).

Barbieri further fails to explicitly disclose for the MAC which comprises ‘a high RLC and a low RLC’. However, such limitation lacks thereof from Barbieri reference is well known and disclosed by Sirotkin.
In an analogous art, Sirotkin discloses the method for providing a virtualized RAN (for example see Abstract) and teaches the MAC comprises a low MAC and a high MAC (for example see pages 6-7, para 22 for divide a base station into 9 functional blocks — Radio Resource Control (RRC), Packet Data Convergence Protocol (PDCP), tow Radio Link Control (RLC), high RLC, low Media Access Control (MAC), high MAC, low Physical layer (PHY), high PHY, and Radio Frequency (RF). options may be created to assign the 9 functional blocks into a central unit (ULNRBS) and a distributed unit (LLNRBS)).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify Barbieri’ invention with the teaching of Sirotkin for the purpose of moving RAN network functions between the central unit and the distribution unit (Sirotkin: page 8, para 24).

- In regard to claim 5, in addition to features in base claim 1 (see rationales pertaining the rejection of base claim 1 discussed above), Barbieri further fails to explicitly disclose for wherein a first split comprises the CU including the RRC; and the DU including the PDCP, RLC, MAC, PHY and RF. However, such limitation lacks thereof from Barbieri reference is well known and disclosed by Sirotkin.
In an analogous art, Sirotkin discloses the method for providing a virtualized RAN (for example see Abstract) and teaches a first split comprises the CU including the RRC (for example see pages 6-7, para 22 and Table 1 option 1 for the control unit having RRC); and the DU including the PDCP, RLC, MAC, PHY and RF (for example see pages 6-7, para 22 and Table 1 option 1 second column for specifying the functions of the distribution unit).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify Barbieri’ invention with the teaching of Sirotkin for the purpose of flexibility to split and move functions between central and distributed units may allow scalable, cost effective solutions to be produced (Sirotkin: page 8, para 25).

- Regarding claim 6, in addition to features in base claim 1 (see rationales pertaining the rejection of base claim 1 discussed above), Barbieri further fails to explicitly disclose for wherein another split comprises the CU including the RRC and the PDCP; and the DU including the, RLC, MAC, PHY and RF. However, such limitation lacks thereof from Barbieri reference is well known and disclosed by Sirotkin.
In an analogous art, Sirotkin discloses the method for providing a virtualized RAN (for example see Abstract) and teaches another split comprises the CU including the RRC and the PDCP (for example see pages 6-7, para 22 and Table 1 option 2 for the control unit having RRC); and the DU including the RLC, MAC, PHY and RF (for example see pages 6-7, para 22 and Table 1 option 2 second column for specifying the functions of the distribution unit).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify Barbieri’ invention with the teaching of Sirotkin for the purpose of flexibility to split and move functions between central and distributed units may allow scalable, cost effective solutions to be produced (Sirotkin: page 8, para 25).

Barbieri further fails to explicitly disclose for wherein another split comprises the CU including the RRC, PDCP and high RLC; and the DU including the low RLC, MAC, PHY and RF. However, such limitation lacks thereof from Barbieri reference is well known and disclosed by Sirotkin.
In an analogous art, Sirotkin discloses the method for providing a virtualized RAN (for example see Abstract) and teaches another split comprises the CU including the RRC, PDCP and high RLC (for example see pages 6-7, para 22 and Table 1 option 3 for the control unit having RRC); and the DU including the low RLC, MAC, PHY and RF(for example see pages 6-7, para 22 and Table 1 option 3 second column for specifying the functions of the distribution unit).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify Barbieri’ invention with the teaching of Sirotkin for the purpose of flexibility to split and move functions between central and distributed units may allow scalable, cost effective solutions to be produced (Sirotkin: page 8, para 25).

- Regarding claim 8, in addition to features in base claim 1 (see rationales pertaining the rejection of base claim 1 discussed above), Barbieri further fails to explicitly disclose for wherein a first split comprises the CU including the RRC, PDCP and RLC; and the DU including the MAC, PHY and RF. However, such limitation lacks thereof from Barbieri reference is well known and disclosed by Sirotkin.
In an analogous art, Sirotkin discloses the method for providing a virtualized RAN (for example see Abstract) and teaches another split comprises the CU including the RRC, PDCP and high RLC (for example see pages 6-7, para 22 and Table 1 option 4 for the control unit having RRC); and the DU including the low RLC, MAC, PHY and RF (for example see pages 6-7, para 22 and Table 1 option 4 second column for specifying the functions of the distribution unit).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify Barbieri’ invention with the teaching of Sirotkin for the purpose of flexibility to split and move functions between central and distributed units may allow scalable, cost effective solutions to be produced (Sirotkin: page 8, para 25).

- Regarding claim 9, in addition to features in base claim 1 (see rationales pertaining the rejection of base claim 1 discussed above), Barbieri further fails to explicitly disclose for wherein a first split comprises the CU including the RRC, PDCP, RLC and high MAC; and the DU including the low MAC, PHY and RF. However, such limitation lacks thereof from Barbieri reference is well known and disclosed by Sirotkin.
In an analogous art, Sirotkin discloses the method for providing a virtualized RAN (for example see Abstract) and teaches a first split comprises the CU including the RRC, PDCP, RLC and high MAC (for example see pages 6-7, para 22 and Table 1 option 5 for the control unit having and RRC); and the DU including the low RLC, MAC, PHY and RF (for example see pages 6-7, para 22 and Table 1 option 5 second column for specifying the functions of the distribution unit).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify Barbieri’ invention with the teaching of Sirotkin for the purpose of flexibility to split and move functions between central and distributed units may allow scalable, cost effective solutions to be produced (Sirotkin: page 8, para 25).

Barbieri further fails to explicitly disclose for wherein a first split comprises the CU including the RRC, PDCP, RLC and MAC; and the DU including the PHY and RF. However, such limitation lacks thereof from Barbieri reference is well known and disclosed by Sirotkin.
In an analogous art, Sirotkin discloses the method for providing a virtualized RAN (for example see Abstract) and teaches a first split comprises the CU including the RRC, PDCP, RLC and MAC (for example see pages 6-7, para 22 and Table 1 option 6 for the control unit having and RRC); and the DU including the PHY and RF (for example see pages 6-7, para 22 and Table 1 option 6 second column for specifying the functions of the distribution unit).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify Barbieri’ invention with the teaching of Sirotkin for the purpose of flexibility to split and move functions between central and distributed units may allow scalable, cost effective solutions to be produced (Sirotkin: page 8, para 25).

- Regarding claim 11, in addition to features in base claim 1 (see rationales pertaining the rejection of base claim 1 discussed above), Barbieri further fails to explicitly disclose for wherein a first split comprises the CU including the RRC, PDCP, RLC, MAC and high PHY; and the DU including the low PHY and RF. However, such limitation lacks thereof from Barbieri reference is well known and disclosed by Sirotkin.
In an analogous art, Sirotkin discloses the method for providing a virtualized RAN (for example see Abstract) and teaches a first split comprises the CU including the RRC, PDCP, RLC, MAC and high PHY (for example see pages 6-7, para 22 and Table 1 option 7 for the control unit having and RRC); and the DU including the low PHY and RF (for example see pages 6-7, para 22 and Table 1 option 7 second column for specifying the functions of the distribution unit).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify Barbieri’ invention with the teaching of Sirotkin for the purpose of flexibility to split and move functions between central and distributed units may allow scalable, cost effective solutions to be produced (Sirotkin: page 8, para 25).

- In regard to claim 12, in addition to features in base claim 1 (see rationales pertaining the rejection of base claim 1 discussed above), Barbieri further fails to explicitly disclose for wherein a first split comprises the CU including the RRC, PDCP, RLC, MAC and PHY; and the DU including the RF. However, such limitation lacks thereof from Barbieri reference is well known and disclosed by Sirotkin.
In an analogous art, Sirotkin discloses the method for providing a virtualized RAN (for example see Abstract) and teaches a first split comprises the CU including the RRC, PDCP, RLC, MAC and PHY (for example see pages 6-7, para 22 and Table 1 option 8 for the control unit having and RRC); and the DU including the RF (for example see pages 6-7, para 22 and Table 1 option 8 second column for specifying the functions of the distribution unit).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify Barbieri’ invention with the teaching of Sirotkin for the purpose of flexibility to split and move functions between central and distributed units may allow scalable, cost effective solutions to be produced (Sirotkin: page 8, para 25).

14 are rejected under 35 U.S.C. 103 as being unpatentable over Barbieri et al. (U.S. 9,998,310) in view of Cao et al. (U.S. 10,237,908; hereinafter ‘Cao’).

- In regard to claim 14, Barbieri discloses a system for providing Radio Access Network ‘RAN’ dynamic functional splits (for example see col. 46, lines 15-20: for different possible partitioning options for embodiments of a distributed RAN. Different functional splits , e.g. dynamic splits, between BBU and RRU may be considered, that is, specific functions of the protocol stack 2100 may be carried out by either the BBU or RRU depending on the design), which comprises
wherein a user is enabled to determine a first split of different functionalities between a central Unit ‘CU’ and a Distributed Unit ‘DU’ (for example see col. 44, lines 59-62: for optimizing user selection, e.g. user for the RAN, and PDCCH candidates which both control the CCEs. Similarly, the PUSCH scheduler may try to minimize the number of non-consecutive blocks of non-empty; also col. 46, line 61 through col. 47, line 8: for decision of moving a function, e.g. different functionalities, from at least one RRU to the BBU or vice-versa may be taken by the BBU or a different centralized unit [splitting from centralized using and distributed RRU], and may require suitable signaling of the change and associated parameters over the fronthaul with the RRU is split, e.g. distributed RRU, between the DFT/IDFT 2140 and the modulate/demodulate block 2170 so that the RRUb 2134 includes the RF functions 2110, the filtering also figure 2 for central unit element 202 and the distributed units element 230 as remote radio units), the functionalities including a Radio Resource Controller ‘RRC’, a Packet Data Convergence Protocol ‘PDCP’, a Radio Link Control ‘RLC’ (for example see col. 46, lines 35-39: for the split of functions between RRU and BBU may be static, that is, functional split has to be designed in advance and RRU and BBU may have to be equipped with special modules to support specific functions with col. 10, lines 57-64, for RAN stack functions 470 may include other functionality, such as layers corresponding to a network layer, a transport layer, and/or a session layer. Continuing to use the E-UTRAN as an example, the RAN stack functions module 470 may also include one or more of the radio link control (RLC) layer, the packet data convergence protocol (PDCP) layer, and the radio resources control (RRC) layer); a Medium Access control ‘MAC’, a Physical Layer ‘PHY’, and a Radio Frequency Unit ‘RF’ (for example see col. 42, lines 3-9: for the RAN protocol uses an Evolved Universal Terrestrial Radio Access Network (E-UTRAN), the first-level protocol uses an Evolved Universal Terrestrial Radio Access (E-UTRA) physical-layer (PHY) protocol, and the second-level protocol uses an E-UTRA medium access control (MAC) protocol); and 
wherein the system is able to provide different splits of the functionalities (for example see col. 44, lines 36-40: for parameters of the RAN include frequency-domain allocation size, modulation and coding schemes, number of users, e.g. user count, number of grants, pattern of usable subframes, anticipation of the scheduling with respect to the time index).
Barbieri fails to explicitly disclose for a converged wireless system ‘CWS’, a HetNet Gateway ‘HNG’ in communication with the CWS. However, such limitation lacks thereof from Barbieri reference is well known and disclosed by Cao.
In an analogous art, Cao discloses a gateway positioned between a core network and a radio access network (for example see Abstract) and teaches a converged wireless system ‘CWS’ (for example see col. 11, lines 4-57 for converged Wireless System CWS the CWS component is a multi-technology base station with an integrated backhaul wired, microwave, mesh and LTE that supports LTE, and LTE Advanced, 3G, and WiFi access, simultaneous with the Uni-Manage software is an Element Management System EMS for the CWS and HetNet Gateway -Parallel Wireless HNG components, and provides a web based Graphical User Interface GUI for operators to manage and monitor the network elements), a HetNet Gateway ‘HNG’ in communication with the CWS (for example see col. 11, line 10 through col. 12, line 6 for Parallel Wireless HNG logically sits between the RAN and the core and abstracts the RAN on COTS hardware while making the RAN self-configuring, self-optimizing, and self-healing with a lower-level radio L1/L2 layer may be implemented in a hardware or software module on the Parallel Wireless CWS, or a software state machine for handling L1/L2 messages at the Parallel Wireless HNG).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify Barbieri’ invention with the teaching of Cao for provide 3G configuration and control for those nodes as disclosed in Cao: col. 11, line 58 through col. 12, line 6).

9. 	Examiner's Note: In the case of amending the claimed invention, Applicant is respectfully requested to identify the portion(s) or passage(s) as originally filed of the specification, which dictate(s) the structure relied on for proper interpretation on which these amendments are based, including the amended dependent claims in the corresponding embodiment, are based; indicate how the subject-matter of the new claim differs from the state of the art and significance thereof; and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Teyeb et al. (U.S. 10,841,967), Rajagopal et al. (U.S. 10,886,976) and Wang et al. (U.S. 2020/0068631) are all cited to show system/devices and methods for improving the functionality split in radio access networks, which are considered pertinent to the claimed invention.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 



/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        


February 26, 2021